Citation Nr: 1515510	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to May 18, 2012; and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Oakland, California.  

In May 2009, the RO granted service connection for PTSD with a rating of 10 percent, effective May 30, 2008.  Thereafter, in a November 2009 rating decision, the rating was increased from 10 to 30 percent, effective May 30, 2008.  Subsequently, in a February 2013 rating decision, the rating for PTSD was again increased, now to 50 percent effective May 30, 2008, and 70 percent effective May 18, 2012.  This was not a full grant of the benefit sought, and the appeal continues.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the period prior to May 18, 2012, the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

2.  For the entire appeal period, the Veteran's service-connected PTSD did not result in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, prior to May 18, 2012, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 70 percent for the entire appeal period, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in August 2008, prior to the initial adjudication of the claim in May 2009.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Additionally, all available identified, outstanding medical records were obtained.

The Veteran was afforded VA examinations for his PTSD in March 2009 and May 2012.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed, or that further medical evidence is outstanding.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged rating must be considered.  Fenderson v. Brown, 12 Vet. App. 110, 126-27 (1999)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.  

The Veteran's service-connected PTSD has been assigned an initial 50 percent rating, effective May 30, 2008; and a 70 percent rating, effective May 18, 2012.  Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 70 percent, prior to May 18, 2012.  He, however, does not meet the criteria for a rating higher than 70 percent during the entire appeal period.

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the entire appeal period, the medical and lay evidence shows that the Veteran's disability manifested as emotional estrangement; avoidance of trauma-related people, places, or activities; intrusive thoughts and memories with subsequent emotional and physiological distress; severe hyper-startle response; and hyper-vigilance.  He perceives the world as unsafe and hostile, and continually checks his surroundings for safety; this behavior is obsessional and compulsive, and interferes with his routine activities.  At his workplace, he works alone and has no association with his co-workers.  See November 2008 evaluation and December 2008 letter from the San Jose Vet Center.  The March 2009 VA examination shows symptoms of re-experiencing, persistent avoidance, persistent symptoms of arousal, irritability, and outbursts of anger.  The VA examiner noted that the Veteran felt cut off from most people, had few friends, was emotionally numb, and had markedly reduced feelings of love and happiness.  The examiner also stated that these symptoms had a marked impact on the Veteran's social functioning.  See also VA treatment records from December 2009 to December 2011 (finding that the Veteran's PTSD symptoms have a marked impairment on his social functioning and cause moderate to severe distress); February 2010 letter from the San Jose Vet Center (finding that the Veteran's PTSD severely impairs all aspects of his life).  The Veteran never married, but has had a girlfriend on and off for over 30 years; this intermittency has been attributed to his irritable mood.  See September 2009 statement from the Veteran's girlfriend (received February 2010); VA treatment records from December 2009 to December 2011.  In her January 2010 statement (received February 2010), the Veteran's girlfriend stated that he is obsessive about where he puts things and prone to panic attacks when startled or not finding a personal item. 

In sum, the Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 70 percent evaluation throughout the rating period on appeal.

The evidence of record, however, does not warrant a rating higher than 70 percent for any portion of the appeal period.  In this regard, the Veteran's thought processes and communication have consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal thoughts.  Although a November 2008 evaluation from the San Jose Vet Center noted hallucinations in the form of shadows, smell, and the felt presence of someone who is not there, this symptom has not resulted in total occupational and social impairment; rather, it is deemed contemplated by the 70 percent rating awarded in this decision.

In sum, the evidence does not establish total social or occupational impairment due to the Veteran's PTSD, so as to warrant the higher rating of 100 percent.  Rather, the evidence shows that he has a stable relationship with his girlfriend and has been employed as a salesman at a lumber company.  See, e.g., statements from the Veteran's girlfriend (received February 2012); May 2012 VA examination.  As such, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 70 percent rating during the entire appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the evidence shows that the Veteran has been employed.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A higher initial rating of 70 percent for PTSD for the period prior to May 18, 2012, is being granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating higher than 70 percent during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

An initial rating of 70 percent for PTSD for the period prior to May 18, 2012, is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


